Reasons for Allowance

Claims 1-18 are allowable.  
The prior art of record fails to teach or adequately suggest an outrigger workspace apparatus with the combination of characteristics specified in the independent claim.  Of particular note are the requirement that the plurality of support beams are positioned under the floor of the container. The beams are also removably attached to the lower side of each outrigger beam.   Such support beams are typically above the outrigger beams.  There is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was filed to modify the prior art to obtain the applicant's invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art included on the attached PTO-892 is made of record and considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158. The examiner can normally be reached Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM G BARLOW/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633